United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 27, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-11242
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LARRY WHITE, also known as 187,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:06-CR-77-ALL
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Larry White appeals the sentence imposed following his

guilty-plea conviction of distribution of cocaine base.       White

was sentenced to 120 months of imprisonment and three years of

supervised release.

     White asserts that the district court erred in its

determination of the quantity of drugs attributable to his

offense.   The Government has moved for summary affirmance on the

ground that White has waived his sole issue on appeal.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-11242
                                 -2-

Alternatively, the Government seeks an extension of time to file

a brief.

     Prior to sentencing, White objected to the presentence

report, raising the same issue he presents on appeal.    White,

however, withdrew his objection at his sentencing hearing.

“[W]aiver is the ‘intentional relinquishment or abandonment of a

known right.’”   United States v. Olano, 507 U.S. 725, 733 (1993)

(quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).     The

withdrawal of an objection constitutes the waiver of the

objection by the defendant.   United States v. Musquiz, 45 F.3d

927, 931 (5th Cir. 1995).   Accordingly, White’s challenge to the

district court’s determination of drug quantity is unreviewable.

     The Government’s motion for summary affirmance is GRANTED,

its alternative request for an extension of time is DENIED as

unnecessary, and the decision of the district court is AFFIRMED.